Citation Nr: 1329839	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The Veteran submitted additional evidence and waived her right to have the case remanded to the RO for initial consideration of the evidence during the June 2013 Board hearing.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2012).


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of asthma is etiologically related to active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, asthma was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal with respect to entitlement to service connection for prostate cancer.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Analysis

The Veteran contends that her current asthma had its onset during active military service.  She testified that she experienced wheezing, congestion, episodes of coughing and tightness in her chest during military service.  See Hearing Transcript at 4 and 8-9.  The Veteran has also asserted that part of her duties during active military service was to work on the motor pool and she was exposed to chemicals and fumes in that capacity, which may have aggravated her asthma symptoms.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for asthma, the evidence of record must show that the Veteran currently has the claimed disability.  VA treatment records reveal that the Veteran has a current diagnosis of asthma.  Thus, there is medical evidence of a current diagnosis of the claimed disability.  

The Veteran's service treatment records do not show a clear diagnosis of asthma during active military service.  Specifically, the record shows that in April 1986 the Veteran complained of shortness of breath.  The Veteran denied a history of asthma, but reported that her sister has asthma.  The assessment was to rule out bronchial asthma.  A service treatment record dated two days later indicated that it was a follow up appointment with respect to the Veteran's bronchial asthma.  The Veteran reported that she coughs a lot and the examination revealed that the Veteran was wheezing.  The physician's assessment was bronchial asthma versus bronchitis.  In February 1987, the Veteran complained of chest congestion and a cough for the past week.  The clinician noted that the Veteran had a questionable history of asthma.  Thus, the Veteran's service treatment records indicate that the Veteran may have had symptoms of asthma during active military service.

With respect to whether the Veteran's current asthma is related to active military service, there are conflicting medical opinions in the record.  A July 2008 VA medical opinion reveals that after a review of the claims file, the examiner determined that the Veteran's current diagnosis of asthma is not caused by or a result of the same treatment rendered in service.  She explained that the Veteran was treated for only acute infections in service and these resolved with no sequelae.  There was no evidence of any continued treatment for asthma.  The examiner also noted that the Veteran has a 16 pack year smoking history, which aggravated the Veteran's acute respiratory conditions in service.  In contrast, after reviewing the Veteran's service treatment records, the Veteran's private physician provided the opinion that it is very likely that the Veteran's asthma symptoms arose during her period of military service.  He explained that based on a review of her medical records to include her service medical records, the Veteran's asthma is a chronic condition that existed since discharge from military service in 1988.  He noted that her service records reflect that her current medical condition arose during her period of active service from 1985 through 1988.  The Board concludes that the opinions of the VA examiner and private physician are probative, as they provided a clear explanation for their opinion based on the evidence of record and general medical principles.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to one opinion over the other.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current asthma is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  Accordingly, entitlement to service connection for asthma is warranted.


ORDER

Entitlement to service connection for asthma is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


